                      Case 2:20-cv-00479-JCM-VCF Document 78 Filed 04/09/21 Page 1 of 1



                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                     DISTRICT OF NEVADA
                 6                                                ***
                 7    MICHELE LEUTHAUSER,                                Case No. 2:20-CV-479 JCM (VCF)
                 8                                       Plaintiff(s),                   ORDER
                 9           v.
               10     UNITED STATES OF AMERICA, et al.,
               11                                      Defendant(s).
               12
               13            Presently before the court are plaintiff Michele Leuthauser and defendant Anita
               14     Serrano’s motions for leave to file supplemental authority. (ECF Nos. 68, 74). These
               15     supplemental authorities are relevant to the pending motion to dismiss. (ECF No. 31). “A
               16     party may not file supplemental pleadings, briefs, authorities, or evidence without leave of
               17     court granted for good cause.” LR 7-2(g).
               18            Accordingly, with good cause appearing,
               19            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that the motions (ECF
               20     Nos. 68, 74) be, and the same hereby are, GRANTED. The clerk shall file the supplemental
               21     authorities on the docket.
               22            DATED April 9, 2021.
               23
                                                                  __________________________________________
               24                                                 UNITED STATES DISTRICT JUDGE

               25
               26
               27
               28

James C. Mahan
U.S. District Judge
